Citation Nr: 1711529	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-25 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected right ankle disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from June 1988 to June 1992.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The Board remanded the case for further development in August 2014.  That development has been completed and the case has since been returned to the Board for appellate review.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets additional delay of adjudication of the Veteran's claim, the Board finds the claim must again be remanded for additional development.  In that regard, a remand is required to obtain an adequate addendum opinion.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  

Pursuant to the Board's August 2014 remand, the Veteran was afforded a VA examination in September 2014.  The September 2014 VA examination report, however, contains an opinion that is both unclear and does not address the issue of aggravation with respect to whether the Veteran's left ankle condition may be secondary to his service-connected right ankle disability.  The September 2014 examiner noted that the Veteran had a diagnosis of degenerative or traumatic arthritis in his left ankle; however, in the same opinion, the examiner also stated that no left ankle disability was present.  The Board cannot reconcile this inconsistency.  Additionally, the examiner opined that the Veteran's "left foot condition" was not secondary to his service-connected right ankle injury; however, the examiner did not address the issue of aggravation.  See generally El-Amin v. Shinseki, 26 Vet.App. 136, 140-41 (2013).  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who completed the September 2014 VA ankle examination, if available.  If the examiner is not available, the claims file should be forwarded to another qualified examiner.  If a new examination is deemed necessary to respond to this request, one should be scheduled. 

The examiner should once again review the claims file and provide and addendum opinion addressing the following: 

a) The nature and diagnosis of the Veteran's left ankle disability.  

b) Whether it is at least as likely as not (50 percent probability or greater) that a left ankle disability first manifested in service, was caused by service, was aggravated by service, or is otherwise etiologically related to service.  

c) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left ankle disability was proximately caused or aggravated by the Veteran's service-connected right ankle disability.
Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicate.  If the benefit sought is not granted, the Veteran and his representative, if applicable, should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






